          Case 3:17-cv-00520-MMD-WGC Document 129 Filed 01/12/21 Page 1 of 2




1    Michael J. Morrison, Esq.
     Nevada State Bar No. 1665
2    1495 Ridgeview Drive, Suite 220
     Reno, NV 89519
3    Tel. 775-827-6300
     venturelawusa@gmail.com
4
     Attorney for Plaintiff
5    Marco de la Cuesta
6
                              UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8
                                               *****
9

10
      MARCO DE LA CUESTA, an individual,
11
                              Plaintiff,                  Case No. 3:17-cv-00520-MMD-WGC
12
              -vs-
13                                                        STIPULATION TO EXTEND
      APTTUS CORPORATION, a Delaware                      TIME TO FILE JOINT
14    Corporation; DOES I-X, inclusive,                   PRETRIAL ORDER
                                                          [FIRST REQUEST]
15                     Defendants.
      _____________________________________
16

17
            Plaintiff, Marco de la Cuesta (“Plaintiff”) and Defendant, Apttus Corporation
     (“Defendant”), by and through their undersigned counsel, hereby stipulate and
18
     respectfully request that the time for the parties to file the Joint Pretrial Order in this
19
     matter be extended by forty (40) days up to and including February 22, 2021. In
20
     support of this request, the parties state as follows:
21
            1. The current deadline to file the Joint Pretrial Order is January 13, 2021.
22
            2. The parties have worked, and continue to work, diligently and cooperatively
23
                in order to prepare the Joint Pretrial Order.
24
            3. Due to unexpected illnesses of counsel for the Plaintiff, the parties need
25
                additional time to confer and prepare the Joint Pretrial Order.
26
            4. In connection with the settlement conference which was scheduled in this
27
                matter for December 15, 2020, the Court advised the parties that it would
28


                                                      1
     Case 3:17-cv-00520-MMD-WGC Document 129 Filed 01/12/21 Page 2 of 2




1
         extend the time for filing the Joint Pretrial Order upon the request of the
         parties.
2
      5. Based upon the foregoing, the parties respectfully request an extension of
3
         time to and including February 22, 2021, within which to file the Joint
4
         Pretrial Order.
5
      6. This is the first request for an extension of this deadline, and is not
6
         anticipated to cause any delay or prejudice to any party.
7
      7. This request for extension is made in good faith, and is not for the purpose of
8
         delay.
9

10
      DATED this 12th day of January, 2021.
11                                                 JACKSON LEWIS P.C.
12

13
        /s/ Michael J. Morrison                    By: /s/ Phillip Thompson         .
14    Michael J. Morrison, Esq.                           David Montgomery, Esq.
      Attorney for Plaintiff                              Phillip Thompson, Esq.
15    Marco De La Cuesta                                  Attorneys for Defendant
                                                          Apttus Corporation
16

17
                                        ORDER
18
                             12th day of January, 2021
      IT IS SO ORDERED this ____
19

20

21                                        ____________________________________
22                                        UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28


                                               2
